ORDER
PER CURIAM.
Employer and Insurer appeal from the award by the Labor and Industrial Relations Commission (Commission) finding them liable to Claimant for a permanent and total disability. We affirm. The order of the Commission is supported by competent and substantial evidence on the whole record, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this *475order affirming the judgment pursuant to Rule 84.16(b).